Citation Nr: 1637834	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  14-00 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	David Russotto, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This matter was previously before the Board in November 2014, at which time it was remanded so that the Veteran could be scheduled for a Board hearing.  The Veteran testified before the undersigned Veterans Law Judge at such a hearing in May 2015; a transcript of that hearing has been associated with the claims file.

In June 2015, the Board referred the claims pertaining to service connection for bilateral wrist disabilities and radiculopathy of the right lower extremity, secondary to service-connected low back disability; as well as increased ratings for bilateral knee and low back disabilities.  In an October 2015 rating decision, the RO granted service connection for right lower extremity radiculopathy and assigned a 20 percent disability rating; continued the 10 percent disability ratings for bilateral knee and low back disabilities; granted service connection for bilateral knee scars and assigned each 0 percent disability ratings; and denied service connection for bilateral wrist disabilities.

The Veteran appealed the decision in May 2016 via submission of VA Form 21-0958.  Although there is no indication that a statement of the case (SOC) has been issued, see 38 C.F.R. § 19.26 (2015); Manlincon v. West, 12 Vet. App. 238 (1999), the RO issued the Veteran an Appeals Process Letter in June 2016.  Hence, the Board discerns no need to remand to the RO for issuance of an SOC in these matters.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is once again REMANDED to the agency of original jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, an October 2015 rating decision granted service connection for right lower extremity radiculopathy and assigned a 20 percent disability rating; continued the 10 percent ratings for bilateral knee and low back disabilities; granted service connection for bilateral knee scars and assigned each 0 percent ratings; and denied service connection for bilateral wrist disabilities.  The Veteran submitted a timely notice of disagreement (NOD) via submission of VA Form 21-0958.  

As previously discussed, while the Board discerns no need to remand to the AOJ for issuance of an SOC in these matters, the Board finds that it would be premature to adjudicate the Veteran's claim for TDIU, as it is inextricably intertwined with these issues, as readjudication of such could impact a decision on the Veteran's ability to maintain employment.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Thus, on remand, the Board notes that the AOJ must readjudicate all pending issues, by way of the SOC, and wait the appropriate time for the Veteran to submit a substantive appeal before adjudicating the issue of TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Only after issuance of the SOC; and the Veteran perfects an appeal by timely submitting a substantive appeal (VA Form 9), should the matters addressed in the May 2016 NOD be returned to the Board for further appellate review.

2.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the Veteran's claim of entitlement to TDIU.  If the claim remains denied, issue a supplemental statement of the case and give the Veteran and his attorney time to respond before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


